Case 1:20-cv-01595-TWP-MPB Document 18 Filed 09/11/20 Page 1 of 3 PageID #: 647




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 ZEOLA DUNCAN,                                          )
                                                        )
                                Appellant,              )
                                                        )
                           v.                           )       No. 1:20-cv-01595-TWP-MPB
                                                        )
 SHELLPOINT MORTGAGE SERVICING,                         )
                                                        )
                                                        )
                                Appellee.               )


                 ENTRY DENYING MOTION TO RECONSIDER, SETTING
             BRIEFING SCHEDULE, AND ADDRESSING APPELLANT'S NOTICE

                                               I.
        This matter is before the Court on several matters. Appellant Zeola Duncan ("Duncan")

 has filed a Motion to Reconsider. (Dkt. 14.) On June 9, 2020 Duncan filed a Notice of Appeal

 from Bankruptcy Court. (Dkt. 1.) On July 28, 2020 Appellee Shellpoint Mortgage Servicing

 ("Shellpoint") filed a Motion for Extension of Time, stating it was unsure whether Duncan had

 filed a brief. (Dkt. 10.) The Court denied Shellpoint's motion because "appellant has not yet served

 or filed a brief in this matter," and therefore "no responsive brief from appellee is due at this time."

 (Dkt. 12.) Duncan asks the Court to "reconsider the order to set aside the appellant brief." (Dkt. 14

 at 3.) However, the Court has not set aside Duncan's appellant brief, accordingly, Duncan's Motion

 to Reconsider is, dkt. [14], is DENIED.

                                                       II.

        It appears that Duncan's appellant brief was filed on August 18, 2020, attached to her

 Motion to Reconsider, at Dkt. 14-2. Because the appellant brief was buried on the docket,

 Shellpoint may have until Tuesday, October 13, 2020, within which to file a responsive brief.



                                                        1
Case 1:20-cv-01595-TWP-MPB Document 18 Filed 09/11/20 Page 2 of 3 PageID #: 648




                                                              III.

          Also before the Court is a filing titled "Fraud on the Courts " which indicates that Duncan

 is filing a "notice of fraud on the courts". (Dkt. 17 at 1). In that filing Duncan asks the Court to

 "vacate the sale and hold the defendants in violations of the Federal Bankruptcy proceedings (sic

 throughout)." Id. at 3. The document argues that "the defendant should be held liable for giving a

 summary of the Creditor's proof of claim on form 410a/3001a; instead of an itemization. They are

 to be held liable for miss-leading information, saying that I did not file a brief in the appellant

 proceedings (sic throughout)." Id. at 2. The Notice has not been docketed as a Motion, therefore,

 the Court need not issue a ruling.

          If Duncan desires a ruling on this document, she should re-file it in the form of a Motion,

 and cite to the specific rule upon which she seeks relief. For example, if she contends that she is

 entitled to relief pursuant to Federal Rule of Civil Procedure 60(d)(3), she should cite to this

 specific rule. 1

          SO ORDERED.

         Date:      9/11/2020




          1
             Federal Rule of Civil Procedure 60(d)(3) allows a court to vacate a judgment on the grounds of fraud,
 misrepresentation, or other misconduct of an adverse party, if the moving party can meet the burden of showing by
 clear and convincing evidence that a judgment or verdict is based on fraud on the court. The existence of fraud on the
 court depends on the circumstances of the particular case, however, fraud on the court must be perpetrated by an
 officer of the court such as attorney or someone working at the court. "[O]nly the most egregious misconduct, such as
 bribery of a judge or members of a jury, or the fabrication of evidence by a party in which an attorney is implicated,
 will constitute a fraud on the court." Rozier v. Ford Motor Co., 573 F.2d 1332, 1338 (5th Cir. 1978). Even if Duncan's
 allegations in her Notice were true, they would not meet the high bar required for a finding of fraud on the court
 pursuant to Fed. R. Civ. P. 60(d)(3).


                                                               2
Case 1:20-cv-01595-TWP-MPB Document 18 Filed 09/11/20 Page 3 of 3 PageID #: 649




       Distribution:

       ZEOLA DUNCAN
       11735 E 181st Street
       Noblesville, IN 46060

       Phillip A. Norman
       PHILLIP A. NORMAN, P.C.
       pnorman@mlg-defaultlaw.com

       Gregory A. Stout
       REISENFELD & ASSOCIATES LPC LLC
       gregg.stout@rslegal.com




                                         3
